Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 20, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159450(78)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  LAW OFFICES OF JEFFREY SHERBOW, PC,                                                                  Elizabeth T. Clement
           Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                      SC: 159450
  v                                                                   COA: 338997
                                                                      Oakland CC: 2015-147488-CB
  FIEGER & FIEGER, PC, d/b/a FIEGER, FIEGER,
  KENNEY & HARRINGTON, PC,
             Defendant-Appellant.
  __________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its brief on appeal is GRANTED. The brief will be accepted as timely filed if
  submitted on or before April 29, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 20, 2020

                                                                               Clerk